Citation Nr: 0000391	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to August 
1967.  He died in July 1997.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  The veteran died in July 1997.  

2.  The immediate cause of the veteran's death was 
hemorrhagic pancreatitis, with acute alcoholic pancreatitis 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.

3.  At the time of the veteran's death, service connection 
had been established for lumbosacral strain, evaluated as 40 
percent disabling, left leg shell fragment wound residuals, 
assigned a 30 percent rating, and right leg shell fragment 
wound residuals, evaluated as 10 percent disabling.  A total 
rating for compensation purposes based upon individual 
unemployability was also in effect at the time of his death.

4.  There is no medical evidence showing a nexus between 
hemorrhagic pancreatitis nor acute alcoholic pancreatitis and 
service, or to any alleged incident therein, to include 
exposure to Agent Orange.

5.  Service-connected disabilities, either singularly or 
collectively, were not related to the cause of the veteran's 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 
5107(a) (West 1991).  Moreover, the Court has stated that 
"[t]he quality and quantity of the evidence required to meet 
this statutory burden . . . will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  Where the issue in a case is factual, 
competent lay evidence may suffice; however, "where the 
determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Id. at 93.  

The appellant believes that the veteran died as a result of a 
service-connected disability.  She further asserts that the 
veteran's terminal hemorrhagic pancreatitis, or "cancer," 
resulted from exposure to Agent Orange while serving on 
active duty in Vietnam.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. 3.309(e) (1999) 
shall be service connected if the requirements of 38 C.F.R. 
3.307(a)(6) (1999) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 3.307(d) are also satisfied.  These 
diseases include chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. 3.309(e).  Further, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 3.307(a)(6)(iii).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  Id.

The Court issued a precedential decision which held that this 
presumption of inservice herbicide exposure applied only in 
cases where a veteran both served in the Republic of Vietnam 
during the designated time period and subsequently developed 
one of the diseases listed in 38 C.F.R. 3.309(e), as 
described above.  See McCartt v. West, 12 Vet. App. 164 
(1999).  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. 3.309(e) reveals that 
hemorrhagic pancreatitis is not included among the listed 
disorders.  Therefore, the appellant is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that the veteran:  (1) was exposed 
to Agent Orange in service; and (2) that the veteran's 
hemorrhagic pancreatitis was related to such exposure.

The veteran died in July 1997.  The Certificate of Death, 
dated in September 1997, shows that the immediate cause of 
the veteran's death was hemorrhagic pancreatitis, with acute 
alcoholic pancreatitis as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  The certificate also noted that an autopsy 
was performed and that the autopsy findings were available 
prior to completion of the cause of death determination.  

At the time of his death, service connection was in effect 
for lumbosacral strain, evaluated as 40 percent disabling; 
left leg shell fragment wound residuals, evaluated as 30 
percent disabling; and right leg shell fragment wound 
residuals, evaluated as 10 percent disabling.  A total rating 
for compensation purposes based upon individual 
unemployability was also in effect at the time of his death.

A review of the private terminal hospital records, dated in 
July 1997, shows that on admission the veteran was suffering 
from overwhelming shock/systemic inflammatory response 
syndrome; metabolic acidosis, renal failure, and respiratory 
failure, all secondary to the shock; fixed and dilated pupils 
secondary to anoxic encephalopathy; status post cardiac 
arrest; and hyponatremia.  It was noted that the veteran's 
prognosis was extremely poor and he was not anticipated to 
survive the night.  The admission report also noted that the 
veteran had been transferred to that medical facility from 
the emergency room of another private hospital by helicopter 
the previous evening, where the veteran apparently had a 
cardiac arrest.  
The hospital death summary, dated the day following the 
veteran's hospital admission, shows the following diagnoses:  
overwhelming systemic inflammatory response syndrome; 
refractory hypotension, renal failure, respiratory failure, 
thrombocytopenia, anoxic encephalopathy, status post cardiac 
arrest, gastrointestinal bleeding, adult respiratory distress 
syndrome, history of ethanol use, and pancreatitis.  

A Medical Certificate dated in November 1989, shows that in 
the course of being treated for a skin rash it was noted that 
the veteran was an "Agent Orange victim."  Review of this 
medical certificate shows that the reference to the veteran 
having been a "victim" of Agent Orange is contained in the 
history portion of the report, and that this was not reported 
as a diagnosis on the medical report.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Parenthetically, the 
Board notes that the RO in July 1994 denied a claim for 
service connection for a skin rash secondary to Agent Orange 
exposure, finding that the available scientific and medical 
evidence did not support the conclusion that the condition at 
issue was associated with herbicide exposure, and that there 
as no other basis for service connection.  

Although the appellant claims that the hemorrhagic 
pancreatitis was, in essence, a "cancer' which was caused by 
his exposure to Agent Orange while in the service, there is 
no medical evidence to support this contention.  
Additionally, the appellant has claimed that the autopsy 
report shows a history of Agent Orange exposure.  However, a 
review of the death certificate shows that the autopsy report 
findings were available to the physician who supplied the 
cause of death portion of the death certificate, which made 
no mention of Agent Orange exposure.  Most importantly, there 
is no evidence of record that relates any alleged Agent 
Orange exposure to the veteran's terminal disease, 
hemorrhagic pancreatitis.  

In effect, the only evidence contained in the claims file 
which would tend to establish that the veteran was exposed to 
Agent Orange in service, and further, that his terminal 
hemorrhagic pancreatitis was related to such exposure, is the 
appellant's own contentions.  The Board does not doubt the 
sincerity of the appellant's belief in this claimed causal 
connection.  However, as the appellant has not been shown to 
be a medical expert, she is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation of the disease or condition which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); see also Grottveit, 5 Vet. App. at 92-93 (in which 
the Court held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.)

Additionally, the appellant has failed to provide any 
competent medical evidence relating the veteran's hemorrhagic 
pancreatitis to any of his service-connected disabilities.  
The Board finds that the evidence of record is devoid of 
medical evidence which goes to support the appellant's claim 
that the veteran's service-connected disabilities, either 
singularly or collectively, were related to the cause of the 
veteran's death, contributed to or accelerated his death, or 
rendered him materially less capable of resisting death.

The record fails to show that a service-connected disability 
caused, hastened, or substantially and materially contributed 
to the veteran's death.  In addition, there is no medical 
evidence of record which goes to indicate that the veteran's 
pancreatitis was caused by exposure to Agent Orange.  
Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death to either his service-connected 
disabilities or to his alleged exposure to Agent Orange 
exposure, her claim for service connection for the cause of 
the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

